Case 19-70142-wlh       Doc 13     Filed 12/30/19 Entered 12/30/19 07:39:49        Desc Main
                                   Document      Page 1 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

     IN RE:                                        * CASE NO.: 19-70142-wlh
     Onesimus Williams Smedley,                    *
     AKA Onesimus W Smedley; AKA                   *
     Onesimus Smedley,                             *
     and                                           * CHAPTER: 7
     Liz Nallive Smedley,                          *
     AKA Liz Nallive Smedley; AKA Liz N            *
     Smedley,                                      *
          Debtors                                  *
     Onesimus Williams Smedley,                    *
     and                                           *
     Liz Nallive Smedley,                          *
               MOVANTS,                            *
                              VS.                  *
     Altisource Residential, L.P. (DE)             *      Civil Action File No.
                                                   *            18D52380
                 RESPONDENT.                       *

                           MOTION TO AVOID JUDICIAL LIEN

       COME NOW, Debtors, Onesimus Williams Smedley and Liz Nallive Smedley, and

through counsel moves for an order avoiding a lien held by Respondent pursuant to 11 U.S.C.

Section 522(f) and alleges the following:

                                              1.

       Respondent obtained a judgment against the Debtors on or about 2018 in the Magistrate

Court of DeKalb County - Georgia, and the amount of that judgment lien on the petition date

was $1,819.00.

                                              2.

       Pursuant to 11 U.S.C. Section 522 and O.C.G.A. 44-13-100, Debtors properly claimed as

exempt on Schedule C, including all allowed amendments to schedule C, the following property:
              Case 19-70142-wlh                     Doc 13           Filed 12/30/19 Entered 12/30/19 07:39:49                               Desc Main
                                                                     Document      Page 2 of 7
 Fill in this information to identify your case:

 Debtor 1                 Onesimus Williams Smedley
                          First Name                        Middle Name                     Last Name

 Debtor 2                 Liz Nallive Smedley
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number           19-70142-wlh
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      4126 Moore Road Ellenwood, GA                                                                                              O.C.G.A. § 44-13-100(a)(1)
      30294 DeKalb County
                                                                     $75,000.00                                 $40,500.00
      Line from Schedule A/B: 1.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      2015 Chevrolet Malibu 110000 miles                                                                                         O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                      $9,150.00                                        $0.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      4 Bedrooms, Living Room, FR,                                                                                               O.C.G.A. § 44-13-100(a)(4)
      Dining Room, All Kitchen
                                                                      $1,000.00                                   $1,000.00
      Appliances, W/D                                                                        100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                             any applicable statutory limit

      5 TVs, 2 Tablets, Xbox, PlayStation,                                                                                       O.C.G.A. § 44-13-100(a)(4)
      5Cellphones, DVD, Record Player
                                                                      $1,500.00                                   $1,500.00
      Line from Schedule A/B: 7.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Weights                                                                                                                    O.C.G.A. § 44-13-100(a)(6)
      Line from Schedule A/B: 9.1
                                                                          $100.00                                   $100.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-70142-wlh                       Doc 13           Filed 12/30/19 Entered 12/30/19 07:39:49                                Desc Main
                                                                     Document      Page 3 of 7
 Debtor 1    Onesimus Williams Smedley
 Debtor 2    Liz Nallive Smedley                                                                         Case number (if known)     19-70142-wlh
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Handgun                                                                                                                      O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 10.1
                                                                         $200.00                                  $200.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothes and Shoes                                                                                                            O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 11.1
                                                                         $400.00                                  $400.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Watches, Wedding Rings, Gold Ring,                                                                                           O.C.G.A. § 44-13-100(a)(5)
     Costume Jewelry
                                                                         $400.00                                  $400.00
     Line from Schedule A/B: 12.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 Dog, 2 Cats                                                                                                                O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 13.1
                                                                         $200.00                                  $200.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                                                                         O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                          $25.00                                   $25.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America                                                                                                    O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 17.1
                                                                         $800.00                                  $800.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(K): Fidelity Investments                                                                                                 O.C.G.A. § 44-13-100(a)(2)(E)
     Line from Schedule A/B: 21.1
                                                                      $6,000.00                                 $6,000.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K: Principle Retirement                                                                                                   O.C.G.A. §
     Line from Schedule A/B: 21.2
                                                                      $3,000.00                                 $3,000.00
                                                                                                                                  44-13-100(a)(2.1)(D)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pension: Fidelity                                                                                                            O.C.G.A. §
     Line from Schedule A/B: 21.3
                                                                     $10,000.00                               $10,000.00
                                                                                                                                  44-13-100(a)(2.1)(D)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: Anticipated 2019 Tax refund                                                                                         O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 28.1
                                                                      $3,000.00                                 $3,000.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: Anticipated 2019 Tax refund                                                                                           O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 28.2
                                                                      $1,000.00                                 $1,000.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-70142-wlh                       Doc 13           Filed 12/30/19 Entered 12/30/19 07:39:49                   Desc Main
                                                                     Document      Page 4 of 7
 Debtor 1    Onesimus Williams Smedley
 Debtor 2    Liz Nallive Smedley                                                               Case number (if known)     19-70142-wlh
 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                           page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 19-70142-wlh         Doc 13   Filed 12/30/19 Entered 12/30/19 07:39:49            Desc Main
                                   Document      Page 5 of 7




                                                   3.

       The value of each claimed exemption in the above property, as shown on Schedule C, is

equal to or greater than the market value of that property, as accurately reflected on Schedules A

and B, except the residence (50%) which has a value of $150,000.00 and is subject to a purchase

money lien of $155,239.00, leaving $0.00 in equity, an amount equal to or less than the claimed

exemption.

                                                   4.

       Debtors also own 2015 Chevrolet Malibu automobile, which has a value of $9,150.00 and

is subject to a purchase money lien of $10,187.00, leaving $0.00 in equity, an amount equal to or

less than the claimed exemption. Debtors are not attempting to avoid Respondent’s lien against

the vehicle because debtors assert that, under Georgia Law, Respondent’s F.I.F.A. does not attach

to the vehicle – an issue which properly will be decided through the claims allowance process.



       WHEREFORE, Debtors are entitled to entry of an Order avoiding Respondent’s lien

against the exempt property, as set forth above.

                                             Respectfully submitted
                                             CLARK & WASHINGTON, PC

                                             /s/
                                             Taylor Foster GA Bar No. 888197
                                             Attorneys for Debtors

       CLARK & WASHINGTON, PC
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341
       (404) 522-2222
       Fax(770)220-0685
Case 19-70142-wlh         Doc 13   Filed 12/30/19 Entered 12/30/19 07:39:49             Desc Main
                                   Document      Page 6 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

     IN RE:                                          * CASE NO.: 19-70142-wlh
     Onesimus Williams Smedley,                      *
     AKA Onesimus W Smedley; AKA                     *
     Onesimus Smedley,                               *
     and                                             * CHAPTER: 7
     Liz Nallive Smedley,                            *
     AKA Liz Nallive Smedley; AKA Liz N              *
     Smedley,                                        *
          Debtors                                    *
     Onesimus Williams Smedley,                      *
     AKA Onesimus W Smedley; AKA                     *
     Onesimus Smedley,                               *
     Liz Nallive Smedley,                            *
     AKA Liz Nallive Smedley; AKA Liz N              *
     Smedley,                                        *
               MOVANTS,                              *
                              VS.                    *
     Altisource Residential, L.P. (DE)               *        Civil Action File No.
                                                     *              18D52380
            RESPONDENT.                              *

         NOTICE OF REQUIREMENT OF RESPONSE TO MOTION TO
 AVOID JUDICIAL LIEN ON EXEMPT PROPERTY AND OF TIME TO FILE SAME

       NOTICE IS HEREBY GIVEN that a Motion to avoid a judicial lien on exempt property
                                                                             12/30/2019
pursuant to 11 U.S.C. Section 522 has been filed in the above-styled case on _______________.
       NOTICE IS FURTHER GIVEN that, pursuant to BLR 6008-1(b) NDGA, the Respondent
must file a response to the Motion within 21 days after service, exclusive of the day of service,
and serve a copy of same on Movants. In the event no response is timely filed and served, then
the Bankruptcy Court may enter an order granting the relief sought.
                                                     Respectfully submitted
                                                     CLARK & WASHINGTON, LLC
                                                     /s/
                                                     Taylor Foster GA Bar No. 888197
       CLARK & WASHINGTON, PC
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341
       (404) 522-2222
       Fax(770)220-0685
Case 19-70142-wlh         Doc 13    Filed 12/30/19 Entered 12/30/19 07:39:49          Desc Main
                                    Document      Page 7 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                            * CASE NO.: 19-70142-wlh
 Onesimus Williams Smedley,                        *
 AKA Onesimus W Smedley; AKA                       *
 Onesimus Smedley,
 and                                               * CHAPTER: 7
 Liz Nallive Smedley,                              *
 AKA Liz Nallive Smedley; AKA Liz N                *
 Smedley,
      Debtors                                      *


                                   CERTIFICATE OF SERVICE
       I certify that I have this date served the following parties with a copy of the within
"Notice Of Requirement Of Response To Motion To Avoid Judicial Lien On Exempt Property
And Of Time To File Same" and "Motion To Avoid Judicial Lien" by placing true copies of
same in the United States Mail with adequate postage affixed to insure delivery, addressed to:
 Cathy L. Scarver- Chapter 7 Trustee              Onesimus & Liz Nallive Smedley
 P.O. Box 672587                                  4126 Moore Road
 Marietta, GA 30006                               Ellenwood, GA 30294

 Altisource Residential, L.P. (DE)                Altisource Residential, L.P. (DE)
 Reg. Agent: CT Corporation System                Matthew F Totten, Attorney
 289 S Culver ST                                  The Gilroy Firm
 Lawrenceville, GA 30046                          3780 Mansell Road, Suite 140
                                                  Alpharetta, GA 30022

                                                       Dated: 12/30/2019

                                                       /s/
                                                       Taylor Foster GA Bar No. 888197
                                                       Attorneys for Debtors

       CLARK & WASHINGTON, PC
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341
       (404) 522-2222
       Fax(770)220-0685
